       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 1 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARTER COMMUNICATIONS, INC.,

                              Petitioner,
                                                     20 Civ. 7049 (KPF)
                       -v.-
                                                   OPINION AND ORDER
KARIN GARFIN,

                              Respondent.

KATHERINE POLK FAILLA, District Judge:

      Petitioner Charter Communications, Inc. (“Charter” or “Petitioner”) filed a

petition to compel arbitration (the “Petition”), pursuant to Section 4 of the

Federal Arbitration Act, 9 U.S.C. § 4 (the “FAA”), against Respondent Karin

Garfin. Prior to the Petition, Respondent had filed a related action in state

court (the “Underlying Action”), against Charter and Charter employees Kevin

Dugan, Audrey Gruber, and Joi De Leon (the “Individual Defendants”). Charter

removed the Underlying Action to this Court, where it was stayed pending the

resolution of Charter’s Petition. For the reasons stated below, Charter’s

Petition is granted.
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 2 of 37




                                     BACKGROUND 1

      Factual Background

      1.     The Parties

      Petitioner is a telecommunications services company that is incorporated

in Delaware with its principal executive offices in Stamford, Connecticut.

(Petition ¶ 20). Respondent is a resident of New York, New York. (Id. at ¶ 21).

For approximately four months in 2017, Respondent was employed by

Petitioner in New York, New York, as a senior producer on the NY1 television

show “On Stage.” (Id. at ¶ 25). She was hired in or around June 2017, and

her employment was terminated at some point between late September 2017

and November 2017. (Id.; Garfin Decl. ¶¶ 2-3). 2 Petitioner submits that



1     The facts contained in this Opinion are drawn from Charter’s Petition to Compel
      Arbitration (the “Petition”) (Dkt. #1), and the parties’ submissions and accompanying
      exhibits in connection with the instant motion.
      For ease of reference, Petitioner’s Memorandum of Law in Support of Its Petition to
      Compel Arbitration is referred to as “Pet. Br.” (Dkt. #6); Respondent’s Memorandum of
      Law in Opposition to the Petition is referred to as “Resp. Opp.” (Dkt. #27); and
      Petitioner’s Reply Memorandum of Law in Further Support of its Petition to Compel
      Arbitration is referred to as “Pet. Reply” (Dkt. #28). The declarations of attorneys and
      witnesses submitted in connection with the parties’ opening and opposition briefing are
      referred to as “[Name] Decl.” The Declaration of Melissa C. Rodriguez submitted in
      support of Petitioner’s reply briefing is referred to as “Rodriguez Reply Decl.” (Dkt. #29).
      The JAMS Arbitration Agreement that was in effect as of June 2017, is referred to as
      the “JAMS Agreement” (Cassidy Decl., Ex. B). The Solution Channel Agreement in effect
      as of October 6, 2017, is referred to as the “Solution Channel Agreement” (Fries Decl.,
      Ex. B); and the October 6, 2017 email from Paul Marchand, Executive Vice President of
      Human Resources at Charter, announcing and distributing the Solution Channel
      Agreement, is referred to as the “Solution Channel Announcement” (Fries Decl., Ex. A).
      References to filings on the Underlying Action docket will be referred to as “20 Civ. 7050
      Dkt. #[number].”
2     Respondent claims that she was terminated by Charter on or about September 19,
      2017, and that her last day of work at NY1 was on September 23, 2017, but that
      Charter continued to pay her for some time through the fall of 2017. (Garfin Decl. ¶¶ 2-
      3). Charter’s Vice President of HR Technology has attested that Charter’s electronic
      employee records system reflects that Respondent was an employee of Charter as of
      October 6, 2017. (Fries Decl. ¶¶ 1, 10).

                                               2
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 3 of 37




Plaintiff was terminated for unsatisfactory performance (Petition ¶ 25), while

Respondent has alleged that she lost her job due to “her refusal to acquiesce”

either to “her boss’s sexual advances” or to the Individual Defendants’

“discriminatory behavior toward other female employees at [Charter]”

(Rodriguez Decl., Ex. M at ¶ 4).

      2.    The Arbitration Agreements

      Petitioner asserts that Respondent received two arbitration agreements

during her employment at NY1: the first as a condition of her hiring, and the

second towards the end of her term as an employee. (Petition ¶¶ 3-4). The

Court will discuss each in turn.

            a.    The JAMS Agreement

      Respondent’s offer of employment with Petitioner was contingent upon

her assent to the JAMS Arbitration Agreement (the “JAMS Agreement”).

(Petition ¶ 3; JAMS Agreement 1). Respondent electronically acknowledged and

accepted the JAMS Agreement on June 13, 2017, as part of Charter’s web-

based “onboarding” process for her position. (Cassidy Decl. ¶¶ 8-17). The

JAMS Agreement provided that: “any and all claims, disputes, and/or

controversies between [Respondent] and Charter arising from or related to

[Respondent’s] employment with Charter shall be submitted exclusively to and

determined exclusively by binding arbitration before a single Judicial

Arbitration and Mediations Services, Inc. (‘JAMS’) arbitrator under the [FAA].”

(JAMS Agreement 1). The agreement provided that all arbitration proceedings

would be conducted in accordance with the JAMS Employment Arbitration


                                        3
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 4 of 37




Rules & Procedures and JAMS Policy on Employment Arbitration Minimum

Standards of Procedural Fairness. (Id.).

             b.    The Solution Channel Announcement and Agreement

      On October 6, 2017, Charter’s Vice President of Human Resources

distributed an email to certain employees announcing “Solution Channel,” its

internal employment-based legal dispute resolution and arbitration program

(the “Solution Channel Announcement”). (Fries Decl. ¶¶ 5-6). The email was

sent to the work email addresses of all of Charter’s non-union employees below

the level of Executive Vice President. (Id. at ¶ 6). Respondent was among those

included in this distribution list. (Id. at ¶ 11; see also id., Ex. C (October 6,

2017 email sent to Respondent)). However, Respondent states that she was

unable to access her work email account as of September 28, 2017, and did

not receive any messages sent to that email address after September 2017.

(Garfin Decl. ¶¶ 4-5). In support, Respondent has submitted a cell phone

screenshot, dated September 28, 2017, that appears to reflect a failed attempt

to access the “On Stage NY1” account. (Id., App’x). Specifically, the screenshot

indicates that an “incorrect” password was entered, and includes a prompt for

password reentry. (Id.).

      The Solution Channel Announcement explained that the new legal

dispute and arbitration program would “resolve covered employment-related

legal disputes through binding arbitration[,]” and that “by participating in [the

program]” both the employees and Charter “waive[d] the right to initiate or

participate in court litigation … involving a covered claim and/or the right to a


                                          4
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 5 of 37




jury trial involving any such claim.” (Solution Channel Announcement 1). The

announcement directed the email recipients to “more detailed information”

about the program on Charter’s internal systems. (Id.). And the

announcement explained that unless the recipients “opt[ed] out” of

participating in the program within “the next 30 days,” they would be “enrolled”

in the program. (Id.). Recipients were further directed to instructions for

opting out of the program on Charter’s internal systems. (Id.).

      Under the Solution Channel program, covered employees who did not

affirmatively “opt out” agreed to the terms of a mutual arbitration agreement

(the “Solution Channel Agreement”). The agreement covered:

            [A]ll disputes, claims, and controversies that could be
            asserted in court or before an administrative agency or
            for which [the employee] or Charter have an alleged
            cause     of   action   related   to   pre-employment,
            employment, employment termination or post-
            employment-related claims … , including without
            limitation claims for: … unlawful discrimination or
            harassment (including such claims based upon race,
            color, national origin, sex, pregnancy, age, religion,
            sexual orientation, disability, and any other prohibited
            grounds)[.]

(Solution Channel Agreement ¶ B.1). Unlike the JAMS Agreement, which

covered only claims against Charter itself, the Solution Channel Agreement

provided that employment disputes were covered “whether made against

Charter, or any of its … individual … employees (in an official or personal

capacity … ).” (Id. at ¶ B.2; see also JAMS Agreement 1). The agreement also

stated that “all disputes related to the arbitrability of any claim or controversy”

would be submitted to arbitration. (Solution Channel Agreement ¶ B.3).

                                         5
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 6 of 37




      The Solution Channel Agreement provided that arbitration would be held

before an arbitrator who was a current member of the American Arbitration

Association (the “AAA”). (Solution Channel Agreement ¶ H). The arbitration

would be conducted pursuant to “Solution Channel Program Guidelines.” (Id.;

see also Fries Decl., Ex. B). The agreement itself provided: “This Agreement

will be governed by the [FAA].” (Solution Channel Agreement ¶ R).

      Under the terms of the Solution Channel Agreement, employees agreed

that Charter had offered “sufficient consideration” for the agreement, including

“employment with Charter, and/or Charter’s mutual agreement to arbitrate

disputes.” (Solution Channel Agreement ¶ S). Lastly for these purposes, the

agreement stated that it “survive[d]” the termination of employment with

Charter. (Id. at ¶ T).

      Procedural Background

      1.     The 2019 State Court Action

      On March 19, 2019, Respondent commenced an action in the Supreme

Court of the State of New York, County of New York, against Petitioner and the

Individual Defendants. (Petition ¶ 5). Respondent alleged that Defendants had

engaged in sexual harassment and gender discrimination, created a hostile

work environment, and retaliated against her in violation of the New York State

Human Rights Law (the “NYSHRL”) and the New York City Human Rights Law

(the “NYCHRL”). (Rodriguez Decl., Ex. A at 1). Petitioner’s counsel informed

Respondent’s counsel that Respondent was bound to arbitrate her claims

pursuant to the Solution Channel Agreement, and Respondent proceeded to


                                       6
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 7 of 37




voluntarily discontinue the case in May 2019. (Petition ¶ 6; Goddard Decl.

¶¶ 3-4). Later that month, Respondent’s counsel informed Petitioner’s counsel

that Respondent had not received the October 2017 Solution Channel

Agreement, as Petitioner had “cut off’ her email access on September 25, 2017.

(Goddard Decl., Ex. 1 at 4). Petitioner’s counsel responded that even if

Respondent had not received the Solution Channel Agreement, she remained

bound to arbitrate by the initial JAMS Agreement. (Id. at 2).

      2.    The Arbitration Filings

      The following year, on July 6, 2020, Respondent’s counsel emailed

Petitioner’s counsel a Demand for Arbitration and a Statement of Claim (the

“Demand”), and stated that the submissions would be filed with JAMS.

(Petition ¶ 7). Respondent proceeded to submit the Demand to JAMS, but

enclosed with her submission the Solution Channel Agreement, rather than the

JAMS Agreement. (Duaban Decl. ¶ 4). As such, JAMS informed Respondent

that they could not hear the matter, as the operative agreement appeared to

require an AAA arbitration. (Id. at ¶ 5).

      Respondent’s counsel has since attested that submitting the Solution

Channel Agreement to JAMS was one of several “mistakes” counsel made that

were occasioned by various stresses during the ongoing COVID-19 pandemic.

(See Duaban Decl. ¶¶ 3-12; Goddard Decl. ¶¶ 11-17). Specifically,

Respondent’s counsel, Megan Goddard, has stated that she was responsible for

this matter until July 2020, when an associate at her firm, Saranicole Duaban,

assisted with the filing of the initial JAMS arbitration while Ms. Goddard was

                                        7
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 8 of 37




dealing with several medical issues. (Goddard Decl. ¶¶ 11-12). As a result of

this transition, Respondent’s counsel admits to having made several “mistakes”

in the course of their submissions to arbitration. (Duaban Decl. ¶¶ 3-12;

Goddard Decl. ¶¶ 11-17).

      On July 7, 2020, Ms. Duaban contacted Petitioner’s counsel to explain

that the filing with JAMS was “inadvertent,” and that Respondent would be

filing the Demand with the AAA the same day. (Petition ¶ 8; Duaban Decl. ¶ 6).

Counsel discussed the matter on a telephone call the same day, and

Petitioner’s counsel informed Ms. Duaban that pursuant to the Solution

Channel Agreement that Ms. Duaban had enclosed with her submission to

JAMS, Respondent was required to first submit her claim through Petitioner’s

internal Solution Channel dispute resolution program, rather than filing

directly with the AAA. (Petition ¶ 9; Duaban Decl. ¶ 7). Ms. Duaban proceeded

to submit Respondent’s Statement of Clam through the Solution Channel

program later that day. (Duaban Decl. ¶ 10). Ms. Duaban has attested that at

the time, she was unaware that her colleague, Ms. Goddard, had taken the

position with Petitioner’s counsel that Respondent was not bound by the

Solution Channel Agreement. (Id. at ¶¶ 8-9, 11-12).

      Following Petitioner’s review of Respondent’s claim through its internal

Solution Channel program (Petition ¶ 11), on July 31, 2020, Petitioner

contacted Respondent to state that it “denie[d] the allegations of any

wrongdoing” and indicated that Respondent should determine whether she

“wish[ed] to seek further review of [her] claim” (Rodriguez Decl., Ex. F). Ms.

                                        8
        Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 9 of 37




Duaban responded: “We’d like to request arbitration of our client Karin Garfin’s

claims.” (Id.). 3

       On August 4, 2020, Petitioner submitted Respondent’s Demand to the

AAA, initiating arbitration proceedings. (Petition ¶ 12). Ms. Duaban

acknowledged receipt of the Demand sent to the AAA. (Id.; see also Rodriguez

Decl., Ex. H). On August 13, 2020, the AAA contacted counsel for Petitioner

and Respondent confirming receipt of the Demand, and providing case

initiation materials, as well as deadlines for next steps. (Petition ¶ 13). The

same day, the AAA sent Petitioner an invoice for its case management fee,

which Petitioner paid. (Id.).

       Ms. Duaban submits that only after the initiation of the AAA proceedings

did she learn that her colleague, Ms. Goddard, had taken the position with

Petitioner’s counsel that Respondent was not bound by the Solution Channel

Agreement. (Duaban Decl. ¶¶ 11-12). Accordingly, on August 26, 2020, Ms.

Duaban contacted the AAA and Petitioner, informing them that Respondent




3      Respondent’s counsel submits that, given the parties’ initial discussions about the
       Solution Channel Agreement in 2019, Petitioner’s counsel was aware that Respondent
       had previously taken the position that she was not bound by the Solution Channel
       Agreement. (Duaban Decl. ¶¶ 8-9). Respondent’s counsel’s view is that Petitioner’s
       counsel failed to “extend the courtesy” of reminding Respondent of her prior position.
       (Id. at ¶¶ 8-9).
       Petitioner responds that Respondent’s counsel made the determination that they had
       “inadvertently” filed with JAMS and would instead be filing with the AAA. (Pet. Reply 3
       (quoting Rodriguez Decl., Ex. D)). Additionally, Petitioner asserts that Ms. Goddard
       remained involved in the decision to pursue arbitration before the AAA. (Id. at 3-4). In
       support, Petitioner has submitted correspondence from July 31, 2020, and August 2,
       2020, between Ms. Goddard and Petitioner’s counsel, in which Ms. Goddard inquired
       about the impact of Respondent’s submission to the Solution Channel program on the
       tolling of her claims, stating, among other things: “I need an answer to this question
       today in order to make our decision.” (Rodriguez Reply Decl., Ex. C at 1-2).

                                               9
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 10 of 37




would not be participating in the arbitration “because there [was] no agreement

between the parties to arbitrate at AAA, and even if there were, any such

agreement would be null and void.” (Rodriguez Decl., Ex. K at 1). Ms. Duaban

stated that Respondent had not received, nor been “given the opportunity to

opt-out of,” the Solution Channel Agreement because it was sent to her work

email account at a time when she no longer had access to that account. (Id.).

Further, Ms. Duaban argued that the agreement was “null and void” under

amended New York state regulations as interpreted in a recent decision by the

Supreme Court of the State of New York, County of New York. (Id. (citing N.Y.

C.P.L.R. § 7515(b)(iii); Newton v. LMVH Moët Hennessy Louis Vuitton Inc., Index

No. 154178/2019, 2020 WL 3961988 (N.Y. Sup. Ct. July 10, 2020))).

      3.    The Underlying Action and the Instant Case

      On August 26, 2020, the same day that Respondent withdrew from the

AAA arbitration proceedings, Respondent commenced a second action in the

Supreme Court of the State of New York, County of New York, against

Petitioner and the Individual Defendants (the “Underlying Action”). (Petition

¶ 16). Respondent’s Complaint closely tracks her initial Demand. (Compare

Rodriguez Decl., Ex. C, with id., Ex. M). Respondent alleges that Petitioner and

the Individual Defendants violated the NYSHRL and the NYCHRL by subjecting

Respondent to a hostile work environment, discrimination on the basis of her

sex and gender, and retaliation following her reports of and objection to the

discrimination directed at her. (Id., Ex. M at ¶¶ 240-57).




                                       10
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 11 of 37




      On August 31, 2020, Petitioner removed the Underlying Action to this

Court. (20 Civ. 7050 Dkt. #1). The same day, Petitioner commenced the

instant matter by filing the Petition and supporting memorandum of law and

declarations. (Dkt. #1-5). The Court subsequently accepted the cases as

related. At a conference held on September 11, 2020, the Court set a briefing

schedule on the Petition, and stayed the Underlying Action pending the

resolution of the Petition. (See Dkt. #19 (transcript)). Respondent

subsequently requested, and was granted, an extension of time to submit her

response to the Petition. (Dkt. #21, 23). Respondent submitted briefing and

declarations in opposition to the Petition on November 13, 2020 (Dkt. #24-27),

and Petitioner submitted its reply briefing and a supporting declaration on

December 11, 2020 (Dkt. #28-29). The Petition is now ripe for consideration.

                                   DISCUSSION

      Applicable Law

      1.     Petitions to Compel Arbitration Under the FAA

      The FAA “reflects a liberal federal policy favoring arbitration agreements

and places arbitration agreements on the same footing as other contracts.”

Meyer v. Uber Techs., Inc., 868 F.3d 66, 73 (2d Cir. 2017) (internal quotation

marks and citations omitted). Section 2 of the FAA provides that “[a] written

provision in ... a contract ... to settle by arbitration a controversy thereafter

arising out of such contract ... shall be valid, irrevocable, and enforceable, save

upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. Section 4 of the FAA allows a party to such an


                                         11
         Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 12 of 37




agreement to petition a district court for an order compelling arbitration where

a counterparty “fail[s], neglect[s], or refus[es] ... to arbitrate” under the terms of

an arbitration agreement. Id. § 4. A court ruling on a petition to compel

arbitration must decide two issues: (i) whether the parties agreed to arbitrate,

and, if so, (ii) whether the scope of that agreement encompasses the claims at

issue. See Holick v. Cellular Sales of N.Y., LLC, 802 F.3d 391, 394 (2d Cir.

2015).

      A court resolving a motion to compel arbitration applies a standard

similar to that for summary judgment. Meyer, 868 F.3d at 74 (quoting

Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003)). In doing so, “the

court considers all relevant, admissible evidence submitted by the parties and

contained in pleadings, depositions, answers to interrogatories, and admissions

on file, together with affidavits, and draws all reasonable inferences in favor of

the non-moving party.” Id. (internal quotation marks, alterations, and citations

omitted). “[T]he party resisting arbitration bears the burden of proving that the

claims at issue are unsuitable for arbitration.” Green Tree Fin. Corp.-Ala. v.

Randolph, 531 U.S. 79, 91 (2000). A party opposing arbitration may not satisfy

this burden through “general denials of the facts on which the right to

arbitration depends”; in other words, “[i]f the party seeking arbitration has

substantiated the entitlement by a showing of evidentiary facts, the party

opposing may not rest on a denial but must submit evidentiary facts showing

that there is a dispute of fact to be tried.” Oppenheimer & Co. v. Neidhardt, 56

F.3d 352, 358 (2d Cir. 1995).

                                         12
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 13 of 37




      In accordance with the “strong federal policy favoring arbitration as an

alternative means of dispute resolution,” a court must resolve any doubts

concerning the scope of arbitrable issues “in favor of arbitrability.” Daly v.

Citigroup Inc., 939 F.3d 415, 421 (2d Cir. 2019) (quoting State of N.Y. v. Oneida

Indian Nation of N.Y., 90 F.3d 58, 61 (2d Cir. 1996)), cert. denied, 140 S. Ct.

1117 (2020). In so doing, courts “will compel arbitration unless it may be said

with positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute.” Id. (internal quotation marks

and citation omitted).

      2.    Choice of Law

      Whether parties agreed to arbitrate is determined under state law. See

Bell v. Cendant Corp., 293 F.3d 563, 566 (2d Cir. 2002) (“Because an

agreement to arbitrate is a creature of contract ... the ultimate question of

whether the parties agreed to arbitrate is determined by state law.”). As

jurisdiction in this matter is premised on diversity of citizenship (see Petition

¶ 22), the Court applies New York choice-of-law rules. See Fieger v. Pitney

Bowes Credit Corp., 251 F.3d 386, 393 (2d Cir. 2001) (“A federal trial court

sitting in diversity jurisdiction must apply the law of the forum state to

determine the choice-of-law.”). “Under New York choice of law rules, the first

inquiry in a case presenting a potential choice of law issue is whether there is

an actual conflict of laws on the issues presented.” Fed. Ins. Co. v. Am. Home

Assurance Co., 639 F.3d 557, 566 (2d Cir. 2011) (citing Fieger, 251 F.3d at

393). “If not, no choice of law analysis is necessary.” Id.

                                        13
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 14 of 37




      Petitioner and Respondent have presented a narrow question about the

extent to which the FAA preempts recently-amended New York law on

mandatory arbitration agreements, which question the Court will address in

due course. (See Pet. Br. 10 n.3; Resp. Opp. 10). In support of its position on

this issue, Petitioner argues that the arbitration dispute is governed by the FAA

as it involves “interstate commerce.” (Pet. Br. 10 n.3). The FAA “applies in

federal court to diversity suits which relate to contracts involving interstate or

international commerce.” David L. Threlkeld & Co. v. Metallgesellschaft Ltd.

(London), 923 F.2d 245, 249 (2d Cir. 1991) (citing Prima Paint Corp. v. Flood &

Conklin Mfg. Co., 388 U.S. 395, 402 (1967)). Petitioner argues that the FAA

applies here because arbitration agreements covering employment

relationships necessarily involve interstate commerce (Pet. Br. 10 n.3 (citing

Zendon v. Grandison Mgmt., Inc., No. 18 Civ. 4545 (ARR) (JO), 2018 WL

6427636, at *1 n.1 (E.D.N.Y. Dec. 7, 2018))), and because certain of

Respondent’s allegations implicate conduct that occurred across state lines —

specifically between New York and Connecticut (id.; see also Rodriguez Decl.,

Ex. M at ¶¶ 90-98). Petitioner also notes that it is not a citizen of New York.

(Pet. Br. 10 n.3).

      To the extent Petitioner’s position is understood as an argument that

federal common law provides the relevant substantive law, the Court

understands that “the balance of more recent Second Circuit case law”

suggests that courts “should apply state-law [rather than the FAA] to the

question of whether a party is bound by a purported agreement to arbitrate.”

                                        14
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 15 of 37




Dynamic Int’l Airways, LLC v. Air India Ltd., No. 15 Civ. 7054 (PKC), 2016 WL

3748477, at *4 (S.D.N.Y. July 8, 2016) (collecting cases); see also Progressive

Cas. Ins. Co. v. C.A. Reaseguradora Nacional de Venezuela, 991 F.2d 42, 46 (2d

Cir. 1993) (observing that while the FAA “preempts state law which treats

arbitration agreements differently from any other contracts, it also ‘preserves

general principles of state contract law as rules of decision on whether the

parties have entered into an agreement to arbitrate’” (quoting Cook Chocolate

Co. v. Salomon, Inc., 684 F. Supp. 1177, 1182 (S.D.N.Y. 1988))). The Court will

thus apply state law to the contract formation issues presented in this case,

though it will “bear[] in mind the presumptions provided by the FAA.” Dynamic

Int’l Airways, LLC, 2016 WL 37488477, at *4 (applying state law to formation of

contract issues where jurisdiction was premised on diversity). 4

      Neither party suggests that the Court should apply the law of a state

other than New York. See Fed. Ins. Co., 639 F.3d at 566 (“[W]here the parties

agree that New York law controls, this is sufficient to establish choice of law.”).

New York courts apply an “interest analysis” to choice of law issues involving

contractual disputes, whereby, “the law of the jurisdiction having the greatest

interest in the litigation will be applied.” Progressive Cas. Ins. Co., 991 F.2d at



4     Petitioner cites to Zendon v. Grandison Mgmt., Inc., No 18 Civ. 4545 (ARR) (JO), 2018
      WL 6427636, at *1 n.1 (E.D.N.Y. Dec. 7, 2018), but that case does not compel a
      different result. Zendon considered an argument from the party opposing arbitration
      that the FAA had no application because there was no agreement in writing between the
      parties to arbitrate their disputes. Id. Here, the Court agrees that the FAA “provides
      the overarching framework” for adjudicating the Petition, but applies state law to
      questions of contract formation, consistent with Second Circuit law. See Dynamic Int’l
      Airways, LLC v. Air India Ltd., No. 15 Civ. 7054 (PKC), 2016 WL 3748477, at *4
      (S.D.N.Y. July 8, 2016).

                                           15
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 16 of 37




46 n.6. While nine of the paragraphs in Respondent’s 60-page Complaint

reference conduct that took place either in, or en route to or from, Connecticut

(see Rodriguez Decl., Ex. M at ¶¶ 90-98), the Court observes that:

(i) Respondent resides in New York (id. at ¶ 6); and (ii) the vast majority of

Respondent’s underlying allegations involve acts or omissions that took place

in New York (see generally id.). Thus, New York is the jurisdiction with the

greatest interest in the matter, and the Court will apply New York law to the

contract formation issues in this case. Cf. Progressive Cas. Ins. Co., 991 F.2d

at 46 n.6 (applying New York law where the parties had different domiciles but

the relevant policy was signed in New York and required that the underlying

claim be presented in New York); Thompson v. Body Sculpt Int’l, LLC, No. 18

Civ. 1001 (ARR) (GRB), 2018 WL 3235545 at *3 n.3 (E.D.N.Y. July 2, 2018)

(applying New York law where the majority of plaintiffs’ work took place in New

York, and one plaintiff resided in New York, though the remaining parties

resided in other states).

      Under New York law, the party seeking arbitration must prove by a

preponderance of the evidence that a valid arbitration agreement exists. See

Progressive Cas. Ins. Co., 991 F.2d at 46. A valid arbitration agreement

requires “a manifestation of mutual assent sufficiently definite to assure that

the parties are truly in agreement[.]” In re Express Indus. & Terminal Corp. v.

N.Y. State Dep’t of Transp., 93 N.Y.2d 584, 589 (1999). By signing a written

instrument, a party creates presumptive evidence of its assent to enter into a

binding agreement. See, e.g., Gold v. Deutsche Aktiengesellschaft, 365 F.3d

                                        16
        Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 17 of 37




144, 149 (2d Cir. 2004); Gillman v. Chase Manhattan Bank, 73 N.Y.2d 1, 11

(1988) (holding that a party’s signature generally creates a presumption that

the party assented to the terms of the agreement).

       Analysis

       1.     The Parties Agreed to Arbitrate

       Both parties appear to be in agreement that Respondent may be bound

to arbitrate her claims against Petitioner under the JAMS Agreement (Pet.

Br. 9-10; Resp. Opp. 13), though Respondent submits that she should be

permitted to proceed with her Underlying Action against the Individual

Defendants (Resp. Opp. 13). Petitioner disagrees, and argues in the first

instance that Respondent should be compelled to arbitrate all of her claims

before an AAA arbitrator pursuant to the Solution Channel Agreement. (Pet.

Br. 7-9). In this regard, Petitioner asserts that Respondent received and

assented to the agreement, but that even had she not, she demonstrated her

agreement through her conduct. (Id.). Respondent raises a number of

arguments in response, including that she did not agree to the Solution

Channel Agreement (Resp. Opp. 4-6), and that the Solution Channel Agreement

is invalid (id. at 6-8).

       The parties agree that Respondent is bound to arbitration; at its core,

their disagreement is over the forum for such arbitration and the scope of the

claims subject to arbitration. And because the parties do not dispute the

validity and scope of the JAMS Agreement as it pertains to Respondent’s claims

against Petitioner, the Court focuses in this Opinion principally on the Solution


                                        17
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 18 of 37




Channel Agreement. The Court concludes that Respondent agreed to arbitrate

against Petitioner pursuant to the Solution Channel Agreement. However, the

Court is unable to resolve the parties’ core dispute — arbitration pursuant to

the JAMS Agreement or arbitration pursuant to the Solution Channel

Agreement — and an arbitrator will thus need to determine the forum and

scope of the claims subject to arbitration.

             a.       Respondent Agreed to Arbitration Under the Solution
                      Channel Agreement

      Respondent submits that she did not receive the Solution Channel

Agreement, as she was effectively terminated from NY1 at the time of its email

distribution and was unable to access her work email. (Resp. Opp. 4; see also

Garfin Decl. ¶¶ 4-5). In support, Respondent put forth a mobile phone

screenshot reflecting a prompt to re-enter a password to access an account

labeled “On Stage NY1.” (Garfin Decl., App’x). While Petitioner questions the

significance of the screenshot submitted by Respondent (see Pet. Reply 5 n.3

(referencing Garfin Decl., App’x)), it argues that Respondent nonetheless

demonstrated her assent to the Solution Channel Agreement through the

actions of her counsel, which actions included: (i) informing Petitioner that she

intended to file her Demand with the AAA; (ii) participating in the Solution

Channel internal review process; and (iii) following the Solution Channel

internal review, confirming that she wished to proceed with arbitration. (Id. at

3-4; Pet. Br. 7-9).

      “[B]racketing the question of whether [Respondent] expressly bound

[herself] to the [Solution Channel Agreement] … by affirmatively agreeing to
                                        18
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 19 of 37




and accepting the Agreement’s terms and conditions,” the Court finds that

Respondent has “at least impliedly agreed to arbitrate” her claims against

Petitioner and has “waived [her] rights to object to proceeding with the

[a]rbitration.” Clarke v. Upwork Glob., Inc., No. 17 Civ. 560 (AJN), 2017 WL

1957489, at *6 (S.D.N.Y. May 10, 2017) (internal quotation marks and

alterations omitted). Under New York and federal law, “[a]lthough a party is

bound by an arbitral award only where it has agreed to arbitrate, an agreement

may be implied from the party’s conduct.” Gvozdenovic v. United Air Lines,

Inc., 933 F.2d 1100, 1105 (2d Cir. 1991); see also In re Nat’l Cash Register Co.

(Wilson), 8 N.Y.2d 377, 382 (1960); cf. Kamakazi Music Corp. v. Robbins Music

Corp., 684 F.2d 228, 231 (2d Cir. 1982) (“[I]t is hornbook law that parties by

their conduct may agree to send issues outside an arbitration clause to

arbitration.”). Thus, even where a party is “not contractually bound” to

participate in arbitration, it “may waive its right to object to going forward with

an arbitration” “through its conduct.” Sands Bros. & Co. v. Zipper, No. 03 Civ.

7731 (VM), 2003 WL 22439789, at *1 (S.D.N.Y. Oct. 27, 2003). Specifically, a

party may be found to have waived its right to object to arbitration if it

participates in arbitration proceedings “without making a timely objection to

the submission of the dispute to arbitration[.]” Opals on Ice Lingerie v.

Bodylines Inc., 320 F.3d 362, 368 (2d Cir. 2003); see also In re McNulty, 575

N.Y.S.2d 351, 352 (2d Dep’t 1991) (“By participating in the arbitration

proceedings prior to moving for a stay, the petitioner has waived his objections

thereto[.]” (internal citations omitted)); Mufale v. Romeo, 504 N.Y.S.2d 933, 934

                                        19
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 20 of 37




(4th Dep’t 1986) (finding that participation in the arbitration process served as

waiver of right to apply for stay of arbitration).

      In support of its argument that Respondent has waived her right to

object to arbitration proceedings, Petitioner cites cases in which arbitration

proceedings had progressed further, and involved more extensive participation

by the parties, than the AAA arbitration initiated here. (Pet. Br. 8). See

Gvozdenovic, 933 F.2d at 1104-05 (plaintiffs sent representative to act on their

behalf in arbitration, and representative participated in arbitration hearing);

Clarke, 2017 WL 1957489, at *6 (plaintiffs “appeared, either in person or

through a representative, [for] at least two Arbitration conferences before a

designated arbitrator,” and one plaintiff “expressly advised” the arbitrator that

plaintiffs “did not object to arbitration” and consented to expedited proceedings

and entry of a discovery schedule and hearing date (emphasis omitted)); Merrill

Lynch & Co. v. Optibase, Ltd., No. 03 Civ. 4191 (LTS) (FM), 2003 WL 21507322,

at *3 (S.D.N.Y. June 30, 2003) (plaintiff affirmatively sought adjudication of

certain claims in arbitration and pursued discovery in that forum). Here,

though Petitioner submitted Respondent’s Demand to the AAA at Respondent’s

direction, and paid the AAA’s case initiation fee, the Court’s understanding is

that the parties undertook no further meaningful steps in the proceedings prior

to Respondent’s withdrawal. (Petition ¶¶ 11-14).

      That being said, cases where a party has retained viable objections to an

arbitration proceeding “turn in significant part on the relevant party making its

resistance to arbitration expressly known early and often, whether by formal

                                         20
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 21 of 37




objection, motion practice, or otherwise.” Clarke, 2017 WL 1957489, at *6

(collecting cases); cf. Home Mut. Ins. Co. v. Springer, 515 N.Y.S.2d 76, 76 (2d

Dep’t 1987) (finding that party waived right to object to arbitration “by filing a

notice of appearance and participating in the selection of an arbitrator and the

scheduling of the arbitration hearing”). Given that Respondent informed

Petitioner she intended to file her Demand with the AAA, submitted her claims

to Petitioner’s internal pre-arbitration dispute resolution program,

subsequently directed Petitioner to commence arbitration before the AAA, and

withdrew from arbitration several weeks after her Demand had been submitted

to the AAA, she cannot be said to have timely objected to arbitration. (See

Petition ¶¶ 7-14). Cf. Morse v. Levine, No. 19 Civ. 6711 (GHW) (SN), 2019 WL

7494619, at *5 (S.D.N.Y. Dec. 19, 2019) (“The parties’ activity — such as

Petitioners’ filing a demand to arbitrate and Respondent’s engagement with the

AAA over the applicable rules — demonstrates both parties’ intent to arbitrate

issues relating to the Agreement.”), report and recommendation adopted, No. 19

Civ. 6711 (GHW), 2020 WL 85410 (S.D.N.Y. Jan. 3, 2020); Pupiales v. BLDG

Mgmt. Co., 2 N.Y.S.3d 798, 798-99 (1st Dep’t 2015) (finding that plaintiff

waived any objection to arbitration where her union commenced

arbitration proceedings on her behalf). 5 As such, even if Respondent did not


5     Respondent requests that this Court refrain from finding that she assented to arbitrate
      because of the “mistakes” of her counsel in requesting arbitration with the AAA. (Resp.
      Opp. 4; Garfin Decl. ¶¶ 10-11; see also Goddard Decl. ¶¶ 11-17; Duaban Decl. ¶¶ 3-12).
      However, it has long been established that a litigant “is deemed bound by the acts of his
      lawyer-agent and is considered to have ‘notice of all facts, notice of which can be
      charged upon the attorney.’” Link v. Wabash R.R. Co., 370 U.S. 626, 634 (1962)
      (quoting Smith v. Ayer, 101 U.S. 320, 326 (1879)). Ms. Goddard and Ms. Duaban were
      Respondent’s agents for the purpose of “making, or declining to make, objections [to

                                             21
        Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 22 of 37




enter into the Solution Channel Agreement when it was distributed to

Petitioner’s employees via the Solution Channel Announcement on October 6,

2017, 6 she later impliedly consented to arbitration under the terms of that

agreement.

               b.      The Solution Channel Agreement Is Not Invalid

        Respondent proffers two alternate grounds for this Court to invalidate

the Solution Channel Agreement. She argues that Petitioner’s failure to alert

its employees to “material changes” between the JAMS Agreement and the

Solution Channel Agreement rendered the latter agreement procedurally

unconscionable, and further, that there was no valid consideration for the

Solution Channel Agreement. (Resp. Opp. 6-7). The Court will address each in

turn.



        arbitration] on [Respondent’s] behalf.” York Rsch. Corp. v. Landgarten, 927 F.2d 119,
        122 (2d Cir. 1991). “To hold otherwise would invite chaos.” Id.
6       Under New York law, it is presumed that a party has received an email when it is
        delivered to the party’s email address in accordance with regular office procedures. See
        Clearfield v. HCL Am. Inc., No. 17 Civ. 1933 (JMF), 2017 WL 2600116, at *2 (S.D.N.Y.
        June 15, 2017); see also Meckel v. Cont’l Res. Co., 758 F.2d 811, 817 (2d Cir. 1985).
        However, a party can rebut this presumption by producing admissible evidence showing
        that the email was not sent or was not received. See Lockette v. Morgan Stanley, No. 18
        Civ. 876 (JGK), 2018 WL 4778920, at *4 (S.D.N.Y. Oct. 3, 2018); cf. Weiss v. Macy’s
        Retail Holdings, Inc., 741 F. App’x 24, 28 (2d Cir. 2018) (summary order) (concluding
        that plaintiff defeated New York’s mailing presumption by “provid[ing] evidence of his
        family’s regular procedure for reviewing with him the mail he received and assert[ing],
        with sworn support, that the relevant mailings did not arrive and go through that
        process”). A plaintiff’s mere denial of receipt of an email is insufficient. Lockette, 2018
        WL 4778920, at *4. Here, Petitioner has submitted evidence that the email was
        addressed and delivered to Respondent’s work email address. (Fries Decl. ¶¶ 10-11; id.,
        Ex. C). Respondent has in turn provided more than a mere denial of receipt; she has
        submitted a screenshot purportedly demonstrating that she was unable to access her
        work email account eight days before Petitioner distributed the Solution Channel
        Agreement. (Garfin Decl., App’x). Because the Court has determined that Respondent
        impliedly assented to arbitration under the Solution Channel Agreement, it need not
        determine whether Respondent’s proffered evidence is sufficient to rebut the
        presumption of receipt.

                                                22
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 23 of 37




                 i.      Procedural Unconscionability

      Respondent argues that Petitioner was required to notify its employees of

certain changes between the JAMS Agreement and the Solution Channel

Agreement, including that the arbitral forum changed from JAMS to AAA, and

that the Solution Channel Agreement expressly required arbitration of claims

against individual officers and employees. (Resp. Opp. 6-7). She submits that

the failure of the Solution Channel Announcement to alert employees to the

broadened scope of claims subject to arbitration is a “clear indication of

procedural unconscionability.” (Id.).

      In general, a contract provision may be deemed unenforceable on

unconscionability grounds “only where it is ‘both procedurally and

substantively unconscionable when made.’” Spinelli v. Nat’l Football League,

903 F.3d 185, 208 (2d Cir. 2018) (quoting Gillman, 73 N.Y.2d at 10). The New

York Court of Appeals has explained that “[t]he procedural element of

unconscionability requires an examination of the contract formation process

and the alleged lack of meaningful choice.” Gillman, 73 N.Y.2d at 10-11. This

examination involves a consideration of factors, including “the size and

commercial setting of the transaction, whether deceptive or high-pressured

tactics were employed, the use of fine print in the contract, the experience and

education of the party claiming unconscionability, and whether there was

disparity in bargaining power.” Id. (internal citations omitted).

      Respondent refers the Court to a single case in which the court

determined that the arbitration agreement at issue was “tainted by procedural

                                        23
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 24 of 37




unconscionability” where the employer failed to alert employees that the new

agreement’s scope had expanded from stock-related disputes to all disputes.

Chen-Oster v. Goldman, Sachs & Co., 449 F. Supp. 3d 216, 248-49 (S.D.N.Y.

2020). However, even in Chen-Oster, the court found that the arbitration

agreement was enforceable despite its procedural unconscionability, as it was

not substantively unconscionable. 449 F. Supp. 3d at 252; see also Zam &

Zam Super Market, LLC v. Ignite Payments, LLC, 736 F. App’x 274, 277 (2d Cir.

2018) (summary order) (“A contractual provision will be deemed unenforceable

on unconscionability grounds only where it is both procedurally and

substantively unconscionable, meaning that the provision is so grossly

unreasonable in light of the mores and business practices of the time and place

as to be unenforceable according to its literal terms[.]” (internal citations and

quotation marks omitted)). Respondent does not argue that the arbitration

clause of the Solution Channel Agreement was substantively unconscionable,

and the Court sees no basis to find that the provision is “grossly

unreasonable.” Zam & Zam Super Market, LLC, 736 F. App’x at 276; see, e.g.,

Brundage v. Pension Assocs. Ret. Planning, LLC, No. 18 Civ. 2473 (NSR), 2019

WL 2465146, at *5 (S.D.N.Y. June 13, 2019) (finding arbitration clause not

substantively unconscionable where it “applie[d] equally” to both parties and

neither “prohibit[ed] Plaintiffs from initiating arbitration” nor “provide[d]

Defendant with special rights withheld from Plaintiffs”); Desiderio v. Nat’l Ass’n

of Sec. Dealers, Inc., 191 F.3d 198, 207 (2d Cir. 1999) (declining to find




                                         24
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 25 of 37




unconscionability where the agreement “binds both parties to mandatory

arbitration and may not be said to favor the stronger party unreasonably”).

Accordingly, the Solution Channel Agreement is not unenforceable on these

grounds. 7

                  ii.       Consideration

      Respondent next argues that the Solution Channel Agreement is invalid

due to lack of consideration. (Resp. Opp. 7). Because she had been terminated

from her position at NY1 at the time the agreement was distributed,

Respondent argues, she was offered neither employment nor anything

additional that could be viewed as consideration. (Id.).

      The Solution Channel Agreement mutually binds both parties to submit

covered claims exclusively to arbitration. (Solution Channel Agreement ¶ B.1).

Respondent herself acknowledges that courts have found that mutual

arbitration provisions can constitute sufficient consideration to support an

arbitration agreement. (Resp. Opp. 7). See Bassett v. Elec. Arts, Inc., 93 F.

Supp. 3d 95, 104 (E.D.N.Y. 2015); see also Marciano v. DCH Auto Grp., 14 F.

Supp. 3d 322, 337 (S.D.N.Y. 2014) (collecting cases finding that a mutual



7
      Further, the Court observes that the Solution Channel Announcement notified
      employees that: (i) covered employment-related disputes would be subject to binding
      arbitration; and (ii) unless employees opted out, they would be enrolled in the program
      in the next 30 days; and (iii) directed employees to additional information about the
      program and instructions for opting out. As such, the Court doubts that the arbitration
      provision could be deemed procedurally unconscionable. See Lockette, 2018 WL
      4778920, at *4 (finding notice of expanded arbitration provision sufficient where it
      notified employees that: “[i] all covered claims by employees … would be subject to
      mandatory arbitration; [ii] unless employees opted out … their continued employment
      would be considered assent to the program; and [iii]] they could opt out by submitting a
      form before the program’s effective date.”).

                                            25
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 26 of 37




arbitration provision suffices as consideration). However, Respondent argues

that because she had agreed to arbitrate her claims pursuant to the earlier

JAMS Agreement, the Solution Channel Agreement offered Respondent no

additional consideration. (Resp. Opp. 7). Respondent cites to no case law in

support of this argument.

      The Court observes that under New York law, employers are not required

to provide additional consideration for agreements to arbitrate disputes entered

into post-hiring. See Metzler v. Harris Corp., No. 00 Civ. 5847 (HB), 2001 WL

194911, at *5 (S.D.N.Y. Feb. 26, 2001) (“[I]t is now the law in New York that a

court will compel arbitration even where an at-will employee was given no

additional consideration for the insertion of an arbitration clause in his

contract.”); see also Ahing v. Lehman Bros., No. 94 Civ. 9027 (CSH), 2000 WL

460443, at *7 (S.D.N.Y. Apr. 18, 2000) (observing that continuation of

employment is sufficient, without additional consideration, “to support a new

post-employment promise made by that employee”). However, at least one

court in this District has declined to determine whether an arbitration

agreement signed after a party’s employment had ended provided adequate

consideration, see Solis v. ZEP LLC, No. 19 Civ. 4230 (JGK), 2020 WL 1439744,

at *6 n.3 (S.D.N.Y. Mar. 24, 2020), though the court acknowledged that in

certain circumstances, mutual promises to arbitrate claims can suffice as

consideration, id. (citing Marciano, 14 F. Supp. 3d at 337). While Respondent

argues that the Solution Channel Agreement was distributed after she had

been effectively terminated by Petitioner (Resp. Opp. 4-5), she nonetheless

                                        26
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 27 of 37




continued receiving the benefit of Petitioner’s mutual obligation to arbitrate any

claims against her. Cf. Chung Chang v. Warner Bros. Ent., Inc., No. 19 Civ.

2091 (LAP), 2019 WL 5304144, at *3 (S.D.N.Y. Oct. 21, 2019) (finding that

arbitration clause survived terminated employment agreement where employee

received continued consideration from employer’s mutual arbitration

obligation). The Court concludes that the Solution Channel Agreement was

supported by adequate consideration.

      2.    The Parties’ Dispute Falls Within the Scope of the Solution
            Channel Agreement

      Having found the Solution Channel Agreement to be valid and

enforceable, the Court next considers whether its arbitration clause is

applicable. Courts generally construe arbitration clauses broadly. See, e.g.,

McMahan Sec. Co. L.P. v. Forum Cap. Mkts. L.P., 35 F.3d 82, 88 (2d Cir. 1994)

(“[F]ederal policy favoring arbitration requires us to construe arbitration

clauses as broadly as possible[.]” (internal quotation marks omitted)); accord

Collins & Aikman Prods. Co. v. Building Sys., Inc., 58 F.3d 16, 19 (2d Cir. 1995).

That is particularly true where the agreement itself uses broad language to

define the scope of arbitration, which language “creates a presumption of

arbitrability.” Smith/Enron Cogeneration Ltd. P’ship v. Smith Cogeneration Int’l,

Inc., 198 F.3d 88, 99 (2d Cir. 1999) (quoting WorldCrisa Corp. v. Armstrong,

129 F.3d 71, 74 (2d Cir. 1997)). That presumption “is only overcome if it may

be said with positive assurance that the arbitration clause is not susceptible of

an interpretation that covers the asserted dispute.” Id. (quoting WorldCrisa

Corp., 129 F.3d at 74)).
                                        27
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 28 of 37




      Under the Solution Channel Agreement, Respondent must arbitrate “all

disputes … related to pre-employment, employment, employment termination

or post-employment-related claims.” (Solution Channel Agreement ¶ B.1

(emphasis added)). Further, the arbitration clause includes a non-exhaustive

list of arbitrable claims, including disputes related to “unlawful discrimination

or harassment (including such claims based upon race, color, national origin,

sex, pregnancy, age, religion, sexual orientation, disability, and any other

prohibited grounds)[.]”

      Respondent’s claims fall squarely within the terms of this broad

arbitration clause. Not only are they covered by the provision’s reference to “all

disputes … related to employment, employment termination, or post-

employment-related claims,” but they are encompassed in the more specific list

of arbitrable claims. For these reasons, the Court finds that the Solution

Channel Agreement encompasses Respondent’s claims, and that the agreement

is applicable to the parties’ underlying dispute. 8


8     The Court recognizes that another court in this District, when considering whether to
      compel arbitration pursuant to the very same agreement, and facing parties who
      disagreed as to whether the claims at issue were covered under the agreement, found
      that the parties had delegated the authority to decide such questions of arbitrability to
      the arbitrator. See Torre v. Charter Commc’ns, Inc., No. 19 Civ. 5708 (JMF), 2020 WL
      1048933, at *1 (S.D.N.Y. Mar. 4, 2020). In particular, the court observed: “The
      Arbitration Agreement defines ‘Covered Claims’ to include ‘all disputes related to the
      arbitrability of any claim or controversy.’ And were there any doubt, it elsewhere
      provides unambiguously that ‘the arbitrator shall have the sole authority to determine
      whether a particular claim or controversy is arbitrable.’” Id. (internal citations omitted).
      (See also Solution Channel Agreement ¶¶ B.3, I.1). Here, in contrast, the parties do not
      dispute that Respondent’s claims against Petitioner fall
      within the scope of the Solution Channel Agreement — rather, their dispute pertains to
      the agreement’s validity and enforceability. While the Court’s view is that the Solution
      Channel Agreement is applicable to the parties’ underlying dispute, it forewarns that
      any future disagreements as to the scope of the claims subject to arbitration will need
      to be resolved by an arbitrator.

                                              28
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 29 of 37




      3.      The Arbitrator Must Decide Venue

      Both parties have indicated their willingness to arbitrate before JAMS

pursuant to the JAMS Agreement. However, they continue to dispute whether,

in the first instance, Respondent is required to arbitrate her claims before the

AAA under the Solution Channel Agreement. The Court must refer the parties

to an arbitrator to determine, if necessary, where Plaintiff’s claims are to be

arbitrated.

      Under New York law, a subsequent agreement must establish the parties’

intent “to revoke retroactively their contractual obligations to submit disputes

arising” under an earlier arbitration agreement. Primex Int’l Corp. v Wal-Mart

Stores, 89 N.Y.2d 594, 599 (1997). The Solution Channel Agreement provides:

“This Agreement sets for the complete agreement of the parties on the subject

of resolution of the covered disputes, and supersedes any prior or

contemporaneous oral or written understanding on this subject[.]” (Solution

Channel Agreement ¶ P). In sum, the Solution Channel Agreement:

(i) encompasses the disputes covered by the JAMS Agreement (compare JAMS

Agreement 1, with Solution Channel Agreement ¶ B.1); (ii) provides that it

contains the “complete agreement of the parties on … the covered disputes”

(Solution Channel Agreement ¶ P); and (iii) states that it supersedes any prior

arbitration agreements between the parties (id.).

      However, the Court recognizes that in similar circumstances, it has

declined to reach the issue of whether a subsequent arbitration agreement

“functions to supersede or terminate” a prior arbitration agreement, on the


                                        29
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 30 of 37




grounds that this is an issue for the arbitrator to resolve. See Winter Investors,

LLC v. Panzer, No. 14 Civ. 6852 (KPF), 2015 WL 5052563, at *8, 10 (S.D.N.Y.

Aug. 27, 2015) (collecting cases holding that, inter alia, an arbitrator decides

issues such as expiration and termination). In Winter Investors, like here, the

Court was faced with one agreement calling for arbitration before the AAA, and

a second agreement requiring arbitration before JAMS. Id. at *9. The Court

further declined to require the parties to arbitrate before either forum. Id. at

*10. The Court reasoned that where “the question to be resolved is not

‘whether to proceed by arbitration, but which arbitration panel should decide

certain issues,” such question is not for the Court to decide. Id. (quoting UBS

Fin. Servs., Inc. v. W. Va. Univ. Hosps., Inc., 660 F.3d 643, 655 (2d Cir. 2011));

see also UBS Fin. Servs., Inc., 660 F.3d at 655 (“[V]enue is a procedural issue

that … arbitrators should address in the first instance, and that the District

Court lacked subject matter jurisdiction to resolve[.]”). The Court sees no

reason to depart from its prior approach. While it finds that Respondent’s

claims against Petitioner must be arbitrated, the venue of such arbitration is

outside the bounds of the instant motion.

      4.    The Arbitration Should Not Be Stayed

      Respondent asks that the Court refrain from deciding the Petition

pending appellate review of cases currently before the Second Circuit and the

Appellate Division of the New York Supreme Court. (Resp. Opp. 10-11

(referencing Newton v. LMVH Moët Hennessy Louis Vuitton Inc., Index No.

154178/2019, 2020 WL 3961988 (N.Y. Sup. Ct. July 10, 2020); Tantaros v. Fox

                                        30
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 31 of 37




News Network, LLC, 465 F. Supp. 3d 385 (S.D.N.Y. 2020), appeal docketed, No.

20-3413, Dkt. #1 (2d Cir. Oct. 6, 2020))). Further, Respondent argues that the

Court should permit this matter and the Underlying Action to proceed to

discovery pending the appellate courts’ review, in what she submits would be

in the interest of efficiency and conservation of resources (though the Court

questions whether allowing such discovery during the appeals’ pendency would

further resource conservation). (Id. at 11-13). As to be expected, Petitioner

disagrees that Newton and Tantaros provide any basis for staying the Court’s

decision. (Pet. Reply 8-9).

       Specifically, Respondent asks that the Court defer its decision until there

is greater clarity from other courts as to whether Section 7515 of the New York

Civil Practice Law and Rules preempts the FAA. Section 7515(b)(i) provides

that “[e]xcept where inconsistent with federal law” no written contracts can

contain certain prohibited clauses, N.Y. C.P.L.R. § 7515(b)(i), defined as “any

clause or provision in any contract which requires as a condition of the

enforcement of the contract or obtaining remedies under the contract that the

parties submit to mandatory arbitration to resolve any allegation or claim of

discrimination, in violation of laws prohibiting discrimination,” id. § 7515(a)(2).

Section 7515(b)(iii) states that such prohibited mandatory arbitration clauses

are “null and void” “[e]xcept where inconsistent with federal law.” Id.

§ 7515(b)(iii).

       Section 7515, which became effective on July 11, 2018, initially applied

to sexual harassment claims only, but was amended, effective October 11,

                                        31
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 32 of 37




2019, to expand the prohibition on mandatory arbitration with respect to all

forms of unlawful discrimination. Since its enactment, a number of courts in

New York and the Second Circuit have considered the interplay between

Section 7515 and Section 2 of the FAA, the latter of which provides that “[a]

written provision in ... a contract evidencing a transaction involving commerce

to settle by arbitration a controversy thereafter arising out of such contract or

transaction ... shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.” 9

U.S.C. § 2. And several courts in this District have found that Section 7515 is

preempted by the FAA. See, e.g., Gilbert v. Indeed, Inc., No. 20 Civ. 3826 (LJL),

2021 WL 169111, at *13-15 (S.D.N.Y. Jan. 19, 2021); White v. WeWork Cos.,

No. 20 Civ. 1800 (CM), 2020 WL 3099969, at *5 (S.D.N.Y. June 11, 2020); Latif

v. Morgan Stanley & Co., No. 18 Civ. 11528 (DLC), 2019 WL 2610985, at *3-4

(S.D.N.Y. June 26, 2019). However, there is one contrary decision by a New

York State trial court, currently pending appellate review. See Newton, 2020

WL 3961988.

      Though Respondent does not specify the potential import of the appeal in

Newton, the Court understands her to be suggesting that her arbitration

agreements with Petitioner may be null and void under Section 7515, should

Section 7515 be found not to be preempted by the FAA. Respondent does not

ask the Court to reach its own conclusion on this issue, but rather, to refrain

from making a determination until the state appellate court has done so.

(Resp. Opp. 9-10). However, given that several courts in this District have

                                        32
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 33 of 37




reached this issue, and have determined that Section 7515 is preempted by the

FAA, the Court is disinclined to stay its decision on this basis. In particular,

the Court observes that following the decision in Newton, Judge Liman

addressed Section 7515’s impact on the FAA and determined that Newton was

“not persuasive.” Gilbert, 2021 WL 169111, at *15. In a well-considered

opinion that recounted both the FAA’s legislative history and the Supreme

Court’s body of cases interpreting its scope, Judge Liman determined that

“regardless of the intent of the New York legislature,” Section 7515 could not be

applied “to relieve Plaintiff from the effect of her arbitration agreement even as

to her state claims.” Id. at *12-15. The Court agrees with Judge Liman and

sees no grounds for staying its decision pending the Appellate Division’s review

of Newton.

      Respondent also asks that the Court stay its decision pending the

Second Circuit’s review of Tantaros, 465 F. Supp. 3d 385. (Resp. Opp. 11).

However, Respondent mischaracterizes the issue in Tantaros as “whether the

prohibition on mandatory arbitration clauses contained in CPLR § 7515

conflicts with the FAA.” (Id.). In fact, Tantaros considered a jurisdictional

issue: whether the case required remand to state court for lack of subject

matter jurisdiction based on the question of “whether a claim arising

under § 7515 necessarily raises a federal question within the original

jurisdiction of this Court pursuant to 28 U.S.C. § 1331.” 465 F. Supp. 3d at

389. Here, where both the Petition and Underlying Action have been brought

before the Court pursuant to its diversity jurisdiction (see Petition ¶ 22; 20 Civ.

                                        33
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 34 of 37




7050 Dkt. #1 at ¶¶ 7-8), and Plaintiff has not moved to remand the case to

state court, or otherwise questioned the Court’s jurisdiction, the Court’s view is

that further developments in the Tantaros action are unlikely to have any

bearing on the cases before this Court. As such, Respondent has provided no

basis for awaiting the outcome of the appeal before the Second Circuit.

      5.    This Case Is Stayed Pending Arbitration

      The Court must next decide whether to dismiss or stay the action. When

all claims have been referred to arbitration and a stay is requested, the Court

must grant the stay. See Katz v. Cellco P’ship, 794 F.3d 341, 345 (2d Cir.

2015). However, when a stay is not requested, the district court has discretion

in determining whether to stay or dismiss the case pending arbitration. See

Benzemann v. Citibank N.A., 622 F. App’x 16, 18 (2d Cir. 2015) (summary

order) (concluding that district court was not required to enter a stay where

parties did not request one); see also Castellanos v. Raymours Furniture Co.,

Inc., 291 F. Supp. 3d 294, 302 (E.D.N.Y. 2018) (“Although defendant’s motion

requests that the Court dismiss the action, the Court concludes that a stay is

appropriate.”).

      Here, Petitioner has not requested either a stay or a dismissal of this

action. (See generally Pet. Br.; Pet. Reply). Following Katz, courts in this

Circuit regularly stay, rather than dismiss, complaints subject to an arbitration

agreement. See, e.g., TIG Ins. Co. v. Am. Home Assurance Co., No. 18 Civ.

10183 (VSB), 2020 WL 605974, at *4 (S.D.N.Y. Feb. 7, 2020); Porcelli v.

JetSmarter, Inc., No. 19 Civ. 2537 (PAE), 2019 WL 2371896, at *4 (S.D.N.Y.


                                        34
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 35 of 37




June 5, 2019); Crawley v. Macy’s Retail Holdings, Inc., No. 15 Civ. 2228 (KPF),

2017 WL 2297018, at *6 (S.D.N.Y. May 25, 2017). As the Second Circuit has

observed, a stay permits the parties to move their dispute “out of court and

into arbitration as quickly and easily as possible.” Katz, 794 F.3d at 346. A

stay would also allow the Court, at a later stage, to address any claim or

lingering issue that is not resolved in arbitration. See Zambrano v. Strategic

Delivery Sols., LLC, No. 15 Civ. 8410 (ER), 2016 WL 5339552, at *10 (S.D.N.Y.

Sept. 22, 2016). Accordingly, the Court stays the action pending arbitration of

Respondent’s claims.

      6.    The Underlying Action Remains Stayed

      Respondent asks that if arbitration is compelled, it is done so pursuant

to the JAMS Agreement, so that Respondent may proceed against the

Individual Defendants in the Underlying Action. (Resp. Opp. 13). As discussed

above, an arbitrator must decide whether the parties are to proceed pursuant

to the Solution Channel Agreement or the JAMS Agreement. As the latter

agreement is limited to claims against Petitioner, and is silent as to claims

against Petitioner’s employees, the determination as to which agreement

controls may well resolve whether Respondent is required to arbitrate her

claims against the Individual Defendants. This counsels in favor of staying the

Underlying Action under Section 3 of the FAA, which provides that where the

claims pending before a court are “referable to arbitration,” the court “shall ...

stay the trial of the action” until the parties arbitrate the dispute. 9 U.S.C. § 3.




                                        35
       Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 36 of 37




      Moreover, “[a] trial court may, with propriety, ... enter a stay of an action

before it, pending resolution of independent proceedings which bear upon the

case.” Maritima de Ecologia, S.A. de C.V. v. Sealion Shipping Ltd., No. 10 Civ.

8134 (DLC), 2011 WL 1465744, at *5 (S.D.N.Y. Apr. 15, 2011) (quoting Admin.

Comm. of the Time Warner, Inc. Benefit Plans v. Biscardi, No. 99 Civ. 12270

(DLC), 2000 WL 565210, at *1 (S.D.N.Y. May 8, 2000)). This falls within a

district court’s inherent power “to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel, and for litigants.”

Id. (quoting WorldCrisa, 129 F.3d at 76). And courts have found that stays are

warranted where an arbitration is likely to have preclusive effect over some or

all of the claims not subject to arbitration. See, e.g., Maritima de Ecologia, S.A.

de C.V., 2011 WL 1465744, at *5 (finding that stay was appropriate where the

arbitration “will have a significant bearing on this case”); see also Bear, Stearns

& Co. v. 1109580 Ont., Inc., 409 F.3d 87, 91 (2d Cir. 2005) (observing that

under certain conditions, “[a]n arbitration decision may effect collateral

estoppel in a later litigation or arbitration if the proponent can show with

clarity and certainty that the same issues were resolved” (internal quotation

marks omitted)). Here, should the arbitrator refrain from resolving

Respondent’s claims against the Individual Defendants, the issues they will

decide in resolving the claims against Petitioner “overlap significantly (if not

entirely)” with the issues the Court would need to reach to adjudicate the

claims against the Individual Defendants in the Underlying Action. See Winter




                                        36
         Case 1:20-cv-07049-KPF Document 30 Filed 02/23/21 Page 37 of 37




Investors, LLC, 2015 WL 5052563, at *12. Accordingly, the Underlying Action

must remain stayed.

                                   CONCLUSION

      For the reasons stated in this Opinion, the Petition to compel arbitration

is GRANTED. The Clerk of Court is ORDERED to terminate the motion at

docket entry 1 and to STAY this case. In a separate Order, the Court will

confirm the stay of the Underlying Action.

      The parties are ORDERED to update the Court on or before June 23,

2021, regarding the status of any arbitration.

      SO ORDERED.

Dated:        February 23, 2021
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                       37
